DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are currently pending. Claims 1-4, 6-10 and 19-25 are withdrawn. Claims 11-18 and 26 are considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 18, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “flap” in claim 18 is used by the claim to mean “aperture” (see claim 18, see also FIG. 10 of applicant’s disclosure; see also pg. 2 of Applicant’s Remarks filed August 11, 2021) while the accepted meaning is “a projecting or hanging piece usually attached to something on one side and often intended to protect or cover” (see American Heritage Dictionary of the English Language, indexed June 13, 2009). The term is indefinite because the specification does not clearly redefine the term. Applicant’s Remarks filed August 11, 2021 only further the indefiniteness of at hand. Applicant contends that the term “flap” inherently means that an even if it were correct, then the claim would nevertheless remain indefinite. Flaps covering an aperture are not “configured to allow aircraft door snubbers to pass through the aft wall.” On the contrary, the flaps would prevent the snubbers to pass through the aft wall by covering the aperture. Claim 18 is rejected under 35 U.S.C. 112(b) as clearly being indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,079,669 to Hanay et al. (“Hanay”) in view of U.S. Patent No. 10,829,195 to Bobaru (“Bobaru”).
Regarding claim 11, Hanay teaches an aft wall (34) configured to be removably connected to an outboard wall of a lavatory monument (Col. 4, lines 10-26; FIG. 6), such that the aft wall comprises a curved outboard edge having a common curvature (Col. 4, lines 10-26; FIG. 6); a bracket (44); and fasteners configured to removably connect the bracket to the outboard wall (FIG. 6A; Col. 4, lines 10-26).
Hanay does not explicitly teach the bracket is bonded to the curved outboard edge, wherein the bracket covers a portion of the curved outboard edge. 
	Bobaru teaches an aft wall (50A and/or 50B) comprising a bracket (52B, including 54B) attached to the curved outboard edge, wherein the bracket covers a portion of the curved outboard edge (FIG. 6-7B; Col. 7, lines 1-14). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aft wall of Hanay such that the bracket is attached to the curved outboard edge, wherein the bracket covers a portion of the curved outboard edge, as taught by Bobaru, in order to facilitate engagement and disengagement of the aft wall to and from the outboard wall. 
	Also, regarding the bracket being “bonded” to the curved outboard edge, this is a product-by-process limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In this case, in case it is argued that the product of claim 11 is not the same as the product of the Hanay and Bobaru combination, then it would have been obvious to one of ordinary skill in the art 
Regarding claim 13, the combination of Hanay and Bobaru teaches wherein the aft wall has unchangeable connection points configured to join the aft wall to the outboard wall, the ceiling, and the floor of the lavatory monument (Hanay at FIG. 6A,, Bobaru at FIG. 6).
Regarding claim 14, the combination of Hanay and Bobaru teaches wherein the curved outboard edge is convex and mirrors a concave curvature of an outboard wall (Hanay at FIG. 6; Col. 4, lines 10-26). 
	Regarding claim 15, the combination of Hanay and Bobaru teaches wherein the bracket comprises a first flange and a second flange forming a channel, wherein the curved outboard edge is positioned within the channel of the bracket (Bobaru at FIGS. 6, 7A).
	Regarding claim 16, the combination of Hanay and Bobaru teaches wherein the first flange of the bracket contacts an internal side of the aft wall, and wherein the second flange of the bracket contacts an external side of the aft wall (Bobaru at FIGS. 6, 7A)
	Regarding claim 17, the combination of Hanay and Bobaru teaches wherein the bracket (52B, including 54B) further comprises a fastening flange (60B, see FIGS. 7A, 7C), wherein the first flange, second flange, and fastening flange form a F-shape cross-section (FIGS. 7A, 7C).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hanay and Bobaru as applied to claim 11 above, in further view of U.S. Patent No. 9,896,212 to Savian et al. (“Savian”).
Regarding claim 12, the combination of Hanay and Bobaru teaches each and every element of claim 11 as discussed above, but it does not explicitly teach a plurality of common interface points for joining a plurality of non-lavatory features to the aft wall. 
Savian, however, teaches an aft wall (38) comprising a plurality of common interface points (97a) for joining a plurality of non-lavatory features to the aft wall (FIGS. 11A-12B; Col. 15, lines 28-61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aft wall of the Hanay and Bobaru combination by further including the common interface points, as taught by Savian, in order to connect components to the aft wall in a modular and replaceable manner. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hanay in view of Bobaru as applied to claim 11 above, in further view of U.S. Publication No. 2009/0294586 to Brown et al. (“Brown”).
Regarding claim 18, the combination of Bobaru and Hanay teaches each and every feature of claim 11 as discussed above, but it does not explicitly teach wherein the aft wall further comprises aircraft door flaps positioned at the curved outboard edge of the aft wall and configured to allow aircraft door snubbers to pass through the aft wall. 
Brown teaches an aft wall that comprises aircraft door flaps (74) positioned at the curved outboard edge of the aft wall and configured to allow aircraft door snubbers to pass through the aft wall (FIG. 5d; ¶¶ [0087], [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aft wall of the Hanay and Bobaru combination by further including the door flaps, as taught by Brown, in order to facilitate handling the wall. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hanay in view of Bobaru as applied to claim 11 above, in further view of U.S. Patent No. 4,227,355 to Wendt (“Wendt”).
Regarding claim 26, the combination of Hanay and Bobaru teaches each and every feature of claim 11 as discussed above, but it does not explicitly teach wherein the bracket has a z-shaped cross-section and comprises a first flange in contact with an internal side of the aft wall; and a fastening flange extending upward from the aft wall and configured to be removably fastened to the outboard wall with the fasteners. 
Wendt teaches a bracket (11) that has z-shaped cross-section and comprises a first flange in contact with an internal side of the aft wall; and a fastening flange extending upward from the aft wall and configured to be removably fastened to the outboard wall with the fasteners (FIG. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aft wall of the Hanay and Bobaru combination such that the bracket has a z-shaped cross-section and comprises a first flange in contact with an internal side of the aft wall; and a fastening flange extending upward from the aft wall and configured to be removably fastened to the outboard wall with the fasteners, as taught by Wendt, in order to improve the stability of the aft wall. 
Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive and/or they are moot in light of the new grounds for rejection. 
Regarding the rejection of claim 18 under 35 U.S.C. 112(b), applicant’s arguments are unpersuasive as they only further the indefiniteness of at hand. Applicant contends that the term even if it were correct, then the claim would nevertheless remain indefinite. Flaps covering an aperture are not “configured to allow aircraft door snubbers to pass through the aft wall.” On the contrary, the flaps would prevent the snubbers to pass through the aft wall by covering the aperture. Claim 18 is rejected under 35 U.S.C. 112(b) as clearly being indefinite. (see also rejection of claim 18 under 35 U.S.C. 112(b) above).
Applicant’s arguments directed to the rejections under 35 U.S.C. 102 and 103 are moot in light of the new grounds of rejection. Applicant’s arguments are directed to the Heidtmann reference. In light of applicant’s amendments, however, Heidtmann is no longer being relied upon. As explained above, independent claim 11 is now rejected under 35 U.S.C. as being unpatentable over Hanay in view of Bobaru. Indeed, the combination of Hanay and Bobaru teaches each and every element of amended claim 11. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Nicholas McFall/Primary Examiner, Art Unit 3644